Examiner’s Comment

The merits of the application have been reconsidered in view of Applicant's 12/20/2021 remarks and amendments. Applicant's amended specification and replacement drawings have overcome the previous objections to the specification and drawings.

The claimed design is patentable over the references cited.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA HAHN whose telephone number is (571)272-9648.  The examiner can normally be reached on Monday - Friday | 8am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on 571-272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA RAMIREZ/Primary Examiner, Art Unit 2911                                                                                                                                                                                                        
/T.L.H./Examiner, Art Unit 2911